      Case 3:17-cr-00489-ECM-TFM Document 54 Filed 05/12/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
       v.                                   )    CRIM. CASE NO. 3:17-cr-489-ECM
                                            )                (WO)
 KATAVIOUS WILLIAMS                         )

                      MEMORANDUM OPINION and ORDER

      Now pending before the court is the Defendant’s pro se motion for consideration of

placement in home confinement pursuant to the CARES Act. See Coronavirus Aid, Relief,

Economic Security Act (“CARES Act”), Pub. L. No. 116-136, enacted on March 27, 2020.

(Doc. 53). “[A] request for home confinement under the CARES Act is different than a

reduction-in-sentence (RIS) request based upon compassionate release.” United States v.

Allen, 2020 WL 2199626 (S.D. Ga. May 6, 2020). Citing to 18 U.S.C. § 3624, the

Defendant seeks release to home confinement pursuant to the CARES Act.

      The decision to release inmates on home confinement rests with the Bureau of

Prisons (“BOP”). See 18 U.S.C. § 3624(c)(2)(the BOP has the authority “to place a

prisoner in home confinement for the shorter of 10 percent of the term of imprisonment of

that prisoner or 6 months.”). The Attorney General, exercising emergency authority

granted to him by the CARES Act, expanded the class of inmates that can be considered

for home confinement due to the national emergency declared by the President as the result

of the outbreak of Coronavirus Disease 2019 (COVID-19). See Memorandum from the

Attorney General to the Director of Bureau of Prisons, dated Apr. 3, 2020,

https://www.justice.gov/file/1266661/download (last accessed May 12, 2020). The BOP
      Case 3:17-cr-00489-ECM-TFM Document 54 Filed 05/12/20 Page 2 of 2



has authority under 18 U.S.C. § 3623(c)(2) and 34 U.S.C. § 60541 to effectuate the

Attorney General’s instruction. While section 12003(b)(2) of the CARES Act allows the

BOP to extend the amount of time prisoners may serve in home confinement, it does not

extend to the District Court the authority to make such an order. See Allen, 2020 WL

2199626 at 1; United States v. Daniels, 2020 WL 1938973, *2 (N.D. Ala. Apr. 22, 2020).

The Court concludes that “under the CARES Act, the BOP, through the Attorney General’s

delegation, retains the “exclusive authority and sole discretion to designate the place of an

inmate’s confinement,” including home confinement.” Id. Thus, this Court has no

authority to order the BOP to change the Defendant’s current place of incarceration.

Accordingly, for the reasons as stated, it is

       ORDERED that the Defendant’s motion for consideration of placement on home

confinement (doc. 53) is DENIED.

       DONE this 12th day May, 2020.


                                              /s/ Emily C. Marks
                                       EMILY C. MARKS
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                2
